DETAILED ACTION
Response to Arguments
With respect to Claims 1, 11 and 20, Applicant argues that the combination of currently applied art (Conway, Manas and Horio) does not teach or suggest …accessing a purpose from at least one of a customer history or a reason for the call, the call comprising video….
The Examiner respectfully disagrees. In paragraph [0021], Conway describes customer communication as including telephone calls, voice over IP (VoIP) and video. Conway also indicates that communication may include real-time communication which includes but is not limited to voice, video or both. In paragraph [0033], Conway indicates that all or a portion of call interactions may be recorded including any interactions with an interactive voice response system (IVR). It is well known that an IVR may be used to determine a caller’s purpose.
In paragraph [0033], Conway describes the collection of structured data associated with interactions with specific customers which includes without limitation call origination information, reasons for interactions [i.e. reason for call/determining caller purpose] and other information. The control system described by Conway also collects biographical information associated with a specific customer. In paragraph [0065], Conway describes information determined by an analytics module as including customer life events and a purpose of a contact/task.
The combination of prior art supports an interpretation of utilizing an IVR during a real-time communication [i.e. both voice and video] to obtain a caller’s intent. Having obtained the caller’s intent, the intent is then provided to the analytics module which determines a purpose of the contact [i.e. customer call]. Customer biographical information [i.e. birthday – life event] is also stored. In order to efficiently route a communication within a contact center environment the reason for the communication must be accessed to determine where to send the communication. It is clear that the combination of prior art (Conway, Manas and Horio) does teach accessing a purpose from at least one of a customer history or a reason for the call, the call comprising video.

Applicant also argues that the combination of currently applied art (Conway, Manas and Horio) does not teach or suggest selecting a celebrity profile of a celebrity, from a pool of celebrity profiles, previously determined to match the purpose and wherein the celebrity profile comprises image attributes.
The Examiner respectfully disagrees. In paragraph [0123], Manas describes a matchmaking system [i.e. contact center for celebrities] having predetermined face photos and voice data of celebrities. In paragraph [0125], Manas describes a user registering with the celebrity contact center. In paragraph [0126], Manas describes collecting personal information (metadata) and indicates metadata may be collected through user entry or by the transfer of information from available customer relationship management (CRM) databases [See teachings of Conway described above]
 In paragraphs [0232] and [0233], Manas describes the presentation of search results to a user. In paragraph [0232], Manas states among the individuals of the universe satisfying the user’s criteria, those who favor the user most will be given priority in presentation. Essentially, Manas is describing narrowing the pool of celebrities to those the user has the most interest in. In paragraph [0233], Manas describes presenting the user with a list of the narrowed search results [i.e. list of celebrities to choose from].
In paragraph [0235], Manas describes the user checking boxes to express interest in a particular candidate [i.e. celebrity]. It is clear that the combination of prior art (Conway, Manas and Horio) does teach selecting a celebrity profile of a celebrity, from a pool of celebrity profiles, previously determined to match the purpose and wherein the celebrity profile comprises image attributes.

With respect to Claim 3, Applicant argues that the combination of currently applied art (Conway, Manas and Horio) does not teach or suggest wherein the at least one image attribute comprises a recorded video image. 
The Examiner respectfully disagrees. The recited a recorded video image is broad and lends itself to multiple interpretations. A recorded video image may be a film/video with or without audio of any length even as short a one frame or a single image played on repeat on a loop. The claim language may be satisfied by a single image [i.e. GIF]. In paragraph [0123], Manas describes predetermined face photos and voice data of celebrities which the Examiner is considering as a video/recorded voice image.
In paragraph [0025], Horio describes two modes of operation: 1) operator display mode where a video of an operator is displayed and bidirectional communication occurs between the operator and a user; and 2) avatar display mode where an avatar may respond to a user as the operator’s proxy. Modifying the avatar display mode to cause the selected celebrity to act as the avatar; where the avatar is using the predetermined [i.e. pre-recorded] face photos and voice data of celebrities. It is clear that the combination of prior art (Conway, Manas and Horio) does teach wherein the at least one image attribute comprises a recorded video image. 

With respect to Claims 7, 8 and 17, Applicant argues that the combination of currently applied art (Conway, Manas, Horio and Sturge) does not teach or suggest the selection of a persona based on the purpose. 
The Examiner respectfully disagrees. In paragraph [0207], Sturge describes Figures 6a and 6b. In Figures 6a and 6b a user has set filter parameters for director [e.g. Ridley Scott] and performer [e.g. Harrison Ford]. As shown in Figure 6b, 21 results are returned and include the movie Blade Runner and the Indiana Jones film series. In the movie Blade Runner, Harrison Ford played Deckard and in the Indiana Jones movies he played the title character.
In paragraph [0033], Conway describes the collection of customer biographical information [e.g. gender, race, age, marital status, customer score, and other relevant customer identification and biological information]. Within a call center environment, relevant customer biographical information often includes customer birthday which is often used as a verification measure. In paragraph [0065], Conway describes an analytics module determining life events.
Having a celebrity extend or issue a personalized birthday [i.e. life event] or holiday [i.e. anniversary] greeting using the filter parameters shown in Figures 6a and 6b of Sturge [e.g. Dave Chappelle wishing a customer Happy Birthday using a video him impersonating Rick James saying It’s a celebration]. It is clear that the combination of prior art (Conway, Manas, Horio and Sturge) can be interpreted to teach the selection of a persona based on the purpose. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/            Primary Examiner, Art Unit 2652